DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I/Species I(D) and Group II/Species II(A) in the reply filed on 14 November 2022 is acknowledged.
Claims 2-6, 9-11, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 November 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 September 2020, 20 September 2021, 07 March 2022, and 01 June 2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘first obtaining unit’ and a ‘first correction unit’ in claims 1 and 8; a ‘second obtaining unit’ and ‘a second correction unit’ in claims 12-14, and a ‘third obtaining unit’ in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Monga et al. (US 2009/0027730 – hereinafter Monga.) 
Regarding claim 1, 
	Monga discloses an apparatus [10 in fig. 12] that corrects a measured value obtained by measuring a measurement image formed by a printing element [22 in fig. 12] configured to discharge ink, the measured value being used for identifying a density characteristic of the printing element [Abstract], the apparatus comprising: 
a first obtaining unit configured to obtain a plurality of measured values [paragraphs 0038 and 0039]; and 
a first correction unit configured to replace a first measured value with a value [average value; paragraph 0045] based on a second measured value [for another location  or color channel], the first measured value being included in the plurality of measured values and being unsuitable for identifying the density characteristic [by itself], the second measured value being included in the plurality of measured values and being suitable for identifying the density characteristic [paragraphs 0038-0041.]

Regarding claim 7, 
	Monga further discloses wherein the first measured value is a measured value obtained by measuring a predetermined first region in the measurement image, and wherein the second measured value is a measured value obtained by measuring a predetermined second region in the measurement image [paragraph 0038-0041, different spatial locations are measured.]
Regarding claim 8, 
	Monga further discloses wherein the first correction unit replaces a plurality of the first measured values with a plurality of representative values based on a plurality of the second measured values [paragraphs 0038-0041.]

Regarding claim 12, 
	Monga further discloses the apparatus further comprising: 
a second obtaining unit configured to obtain image data representing an image to be formed on a recording medium [paragraphs 0015-0017; the image processing unit is adapted to receive image data from a source]; and 
a second correction unit configured to correct a signal value in the image data based on the plurality of measured values, at least some of the plurality of measured values being replaced with a value based on the second measured value [paragraphs 0015-0017; the processor is configured to use the estimated true tone response curve to adjust a digital input of each pixel of the image to be printed based on the print location of each pixel of the image.]

Regarding claim 13, 
	Monga further discloses the apparatus further comprising a third obtaining unit configured to obtain target characteristic data representing a target density characteristic of the printing element [paragraphs 0015-0017; the printing unit comprises a print engine for printing the image data using a color channel to define a printed image, and a color sensor that is connected to the image processing unit to input detected color values of the printed image], 
wherein the second correction unit corrects the signal value in the image data based on the target density characteristic and the density characteristic of the printing element specified by the plurality of measured values, at least some of the plurality of measured values being replaced with a value based on the second measured value [paragraphs 0015-0017; means for using the estimated true tone curve to adjust a digital input level of each pixel of an image before printing based upon the print location of each pixel of the image.]

Regarding claim 14, 
	Monga further discloses wherein the second correction unit uses, as the density characteristic of the printing element, a curve generated by an interpolation operation on the plurality of measured values, at least some of the plurality of measured values being replaced with a value based on the second measured value [paragraphs 0015-0017 and 0038-0041.]

Regarding claims 15 and 16,
The method/program steps recited in these claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853